Case 6:17-cv-00938-GAP-GJK Document 57 Filed 08/26/19 Page 1 of 1 PageID 507




                               UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

   LAWREN FREEMAN,

                          Plaintiff,

   v.                                                           Case No: 6:17-cv-938-Orl-31GJK

   SMARTPAY LEASING LLC,

                          Defendant.


                                                ORDER
          Upon consideration of Defendant’s Motion for Leave to File Amended Counterclaim (Doc.

   52), construed as a motion for reconsideration of the Court’s Order at Doc. 50, and Plaintiff’s

   Response (Doc. 56), it is

          ORDERED that the Motion is DENIED.

          DONE and ORDERED in Chambers, Orlando, Florida on August 26, 2019.




   Copies furnished to:

   Counsel of Record
   Unrepresented Party
